Citation Nr: 0535045	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $1,733.00.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected tinea pedis and tinea unguium.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2002 decision of 
the RO's Committee on Waivers and Compromises (COWC) which 
denied the veteran's request for waiver of recovery of 
overpayment of nonservice-connected pension benefits in the 
amount of $1,733.   In March 2002, the veteran filed a notice 
of disagreement with this decision.  In March 2003, the RO 
issued a statement of the case, and in May 2003, the veteran 
timely perfected his appeal.

During the course of this appeal, the veteran filed a claim 
seeking service connection for an acquired psychiatric 
disorder, including on a secondary basis to service-connected 
tinea pedis and tinea unguium.  The RO denied the veteran's 
claim in a February 2004 rating decision.  In March 2004, the 
veteran filed a notice of disagreement with this decision, 
and in June 2004, the RO issued a statement of the case.  In 
September 2004, the veteran timely filed a substantive appeal 
of this issue.

The issue of service connection for an acquired psychiatric 
disorder, including on a secondary basis to service-connected 
tinea pedis and tinea unguium is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

2.  The veteran was at fault in the creation of the 
overpayment.

3.  The veteran and his spouse's sole source of income is 
their Social Security income, which does not cover his 
monthly living expenses, and he is in poor health; 
thus, it will cause undue hardship to require repayment of 
the overpayment of VA pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension 
benefits, in the calculated amount of $1,733, would be 
contrary to the principles of equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a waiver of recovery of overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $1,733.00.

In the present case, it appears that the veteran is not 
challenging the propriety of the creation of the 
indebtedness.  A grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance. See Donovan v. West, 11 Vet. App. 481 (1998); 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

In March 2005, the RO provided the veteran, at his request, 
with an audit of his account.  A review of this audit shows 
an overpayment of nonservice-connected pension benefits in 
the calculated amount of $1,733.00.  The veteran did not 
subsequently challenge, or otherwise question, the validity 
of this debt.

Having reviewed the evidence of record, and in light of the 
Board decision below, the Board concludes that the debt of 
$1.733.00 was properly created. 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 21.3023 (2005).  Therefore, 
the issue in this case is limited to the request for waiver.

Waiver of Overpayment

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The record does not show the 
presence of any of these factors.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether waiver of recovery of pension benefits is warranted 
on the basis of equity and good conscience.

The RO has denied the veteran's claim on the basis that 
recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  
The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the debt.  (2) 
Balancing of faults.  Weighing of the fault of the debtor 
against that of VA.  (3) Undue hardship.  Whether collection 
would deprive the debtor or family of basic necessities.  (4) 
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (6) Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the debtor.  (6) 
Changing position to one's detriment.  Whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The veteran was awarded nonservice-connected pension 
benefits, effective from August 1992.  The amount of the 
veteran's pension award was based initially upon information 
provided by the veteran that neither he, nor his spouse, 
earned any income, or received any monetary payments from the 
Social Security Administration, retirement plans, or other 
sources.
 
In March 1994 and May 1995 award letters, both issued with 
attached VA Forms 
21-8768, the RO informed the veteran that his pension was an 
income based program and that any changes in income or net 
worth or dependency status must be promptly reported to VA 
and that all income from all sources must be reported.  

Subsequently, in May 1996, the veteran's pension amount was 
changed, effective from February 1, 1996, due to the 
veteran's receipt of Social Security benefits, which the 
veteran had timely reported.  A subsequent RO award letter, 
dated in March 1996, with attached VA Form 21-8768, indicated 
that the veteran's pension amount would be increased, 
effective February 1, 1997, based upon a reduction in the 
amount of Social Security benefits he would receive.  
  
A March 1997 RO award letter, with attached VA Form 21-8768, 
indicated that the veteran's pension amount would be slightly 
increased, effective March 1, 1997, based upon a change in 
the amount of Social Security benefits he would receive.  

In February 2001, the veteran filed an Improved Pension 
Eligibility Verification Report, VA Form 21-0516, which 
indicated that his spouse had started to receive monthly 
Social Security benefit payments in the amount of $236.  He 
also submitted a Medical Expense Report, VA Form 21-8146, 
which included a total itemized list of medical expenses 
incurred in 2001 totaling just over $2,000.
  
In August 2001, the RO notified the veteran that his pension 
benefits were being amended based upon the Social Security 
benefit payments received by his spouse.  That same month, 
the veteran was advised by letter that an overpayment in the 
amount of $1,733.00 had been created.  

In September 2001, the veteran filed a request for waiver of 
recovery of the overpayment.  That same month, he submitted a 
Financial Status Report, VA Form 20-5655.  In summary, the 
report showed a total monthly income in the amount of $967 
(consisting of the veteran's and his spouses Social Security 
benefit payments) and total monthly expenses in the amount of 
$1,319, which resulted in a net monthly income of negative 
$352.00.  He listed total assets in the amount of $1,000.  
The veteran also reported that his spouse is terminally ill 
with cancer and diabetes, and that these conditions require 
special food and medication.

In February 2002, the veteran submitted a Medical Expense 
Report, VA Form 21-8416, which listed medical expenses 
incurred in 2001 in excess of $1,800.
 
Based on the facts as outlined above, the Board is of the 
opinion that the veteran knew or should have known that he 
was to report any changes in his or his spouse's income.  To 
his credit, he did eventually provide notice of this 
additional income, albeit in an untimely manner.  In light of 
these facts, the Board finds that the veteran was at fault in 
the creation of the overpayment.

In addition, however, the Board must consider whether 
recovery of the debt would result in undue financial hardship 
to the veteran.  Applicable regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  See 38 C.F.R. § 1.965(a).  In this case, the 
veteran submitted Financial Status Report in September 
2001which showed that his and his spouse's only monthly 
income was from Social Security benefit payments and that 
their total monthly expenses exceeded total monthly income.  
His monthly installment contracts or debts were minimal.  
While the Board notes that the Government is entitled to the 
same consideration as other creditors or potential creditors, 
the Board also recognizes that the veteran and his spouse are 
now living on a small fixed income.  There is also evidence 
of record showing that he and his spouse are in poor health.  
The Board is therefore of the opinion that collection of the 
debt will cause undue financial hardship to the veteran.

The veteran has not contended, and the evidence does not 
show, that he had relinquished a valuable right or incurred a 
legal obligation in reliance on VA benefits.  The Board also 
finds that recovery of the overpayment would not defeat the 
purpose of the VA pension program, which is intended to 
provide financial support to disabled veterans, is based on a 
calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to him.  Accordingly, the Board concludes that 
recovery of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of 
improved pension benefits in the amount of $1,733.00 is in 
order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).

Duty to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims. 
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).   In any event, 
information necessary for the instant Board decision on the 
waiver claim is of record, and, in view of the outcome, the 
veteran is not prejudiced by any deficiencies in notice or 
development.  


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $1,733.00 is 
granted.


REMAND

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder.  He alleges that this 
condition has developed secondary to his service-connected 
tinea pedis and tinea unguium.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.  

First, it is clear that relevant evidence remains 
outstanding.  In support of his claim, the veteran reported 
that he had been treated for an acquired psychiatric disorder 
by R.T. Velez, M.D.  In response to the RO's request for 
copies of these private treatment records, the RO received 
two statements from R.R. Rosario, M.D., dated in February 
2005 and in July 2005.  In his statements, Dr. Rosario 
indicated "as shown by our records in the office" that the 
veteran had been treated for the conditions of dermatitis and 
depression since April 26, 1991.  Dr. Rosario also indicated 
that the veteran's treatment records show that his "mental 
status is usually affected more as his dermatitis condition 
becomes worse through the years."  A report of contact with 
the veteran, dated in August 2005, noted that Drs. Rosario 
and Velez share the same medical office.

Under the circumstances of this case, the Board believes that 
the RO, with the assistance of the veteran, should send a 
request to both Drs. Rosario and Velez seeking all of the 
veteran's actual treatment records dating from 1991 to the 
present.  In making this request, the Board notes that it is 
unclear whether the skin disorder referred to by Dr. Rosario 
is the same as his service-connected condition.  Moreover, 
despite Dr. Rosario's attempt to summarize this evidence, the 
record in this case would be better served with inclusion of 
the actual treatment records from the veteran's treating 
physician, Dr. R.T. Velez.

Furthermore, in light of the evidence of record, it is 
reasonable to afford the veteran an additional VA examination 
to see if he does have any current psychiatric disorder that 
is related to his military service or service-connected 
disabilities. 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the appeal is REMANDED for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric problems since his discharge 
from the service in April 1956.  The 
Board is specifically interested in 
obtaining copies of all the actual 
treatment records relating to the veteran 
from (1) R.T. Velez, M.D.; and (2) R.R. 
Rosario, M.D., dating from 1991 to the 
present.  The RO should then obtain 
copies of the related medical record.

2.  Thereafter, the veteran should be 
provided a VA examination with respect to 
his claim for service connection for an 
acquired psychiatric disorder.  The 
claims folder should be provided and 
reviewed by the examiner, and the 
examination report should note that such 
has been accomplished.  Based on 
examination findings, historical records, 
and medical principles, the examiner 
should provide a medical opinion, 
supported by adequate rationale 
(including reference to medical evidence 
in the file), as to whether the veteran 
currently has a chronic acquired 
psychiatric disorder, and, if so: (1) 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that this current condition had its onset 
in military service; and (2) whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that this 
current condition is caused by, or 
aggravated by, the veteran's service-
connected tinea pedis and tinea unguium.  
A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

3.  Thereafter, the RO should review the 
claim for service connection for an 
acquired psychiatric disorder, including 
on a secondary basis.  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


